Opinion by
Judge Colins,
Arthur G. Bruaw, Jr. (appellant) sought a building permit to reconstruct an existing non-conforming gasoline service station in the Borough of Mechanics-burg.
After an adverse decision by the Borough Zoning Officer, Mr. Bruaw appealed to the Mechanicsburg Zoning Hearing Board, who subsequently granted Mr. Bruaw a building permit on December 2, 1981.
After the reconstruction of the gasoline service station, Mr. Bruaw then applied to the Zoning Hearing Board for permission to use the gasoline service station for the retail sale of goods and prepared foods, including carry-out beer, as part of the operation of a convenience store. This application was denied by both the Zoning Officer and the Borough Zoning Hearing Board.
Appellant sought further review in the Court of Common Pleas of Cumberland County. His appeal was filed on December 13, 1982 and argued on March 9, 1983, before Judges Shughart, Sheely and Hofeer.
After a careful review of the record, we affirm the order of the Court of Common Pleas of Cumberland County, on the excellent opinion of Judge George E. Hoffer, as reported in Arthur G. Bruaw, Jr. v. Mechanicsburg Zoning Rearing Board, 29 Pa. D. & C.3rd 159 (1984).
Judge IIoffer’s opinion is adopted as the opinion of this Court.
Order
And Now, June 11, 1984, the order of the Court of Common Pleas of Cumberland County, dated August 8, 1983, is hereby affirmed.